Citation Nr: 0212071	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-33 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left knee, status post medial meniscectomy and tibial 
osteotomy for the periods of June 1, 1997 through December 
11, 1997 and February 1, 1998 through June 18, 2001, 
evaluated with a combined disability rating of 40 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from July 1981 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Waco, Texas 
Regional Office (RO).  That decision granted a temporary 100 
percent rating, effective November 7, 1996, and a 30 percent 
rating, effective March 1, 1997, for the veteran's left knee 
disability.  The veteran filed a notice of disagreement (NOD) 
requesting an extension of the temporary total disability 
rating.  In an August 1998 decision, the RO extended the 
temporary total disability rating.  The 30 percent disability 
rating then became effective June 1, 1997.  In a July 2001 
decision, the RO granted a temporary total disability rating, 
effective December 12, 1997 to January 31, 1998, and a 30 
percent rating effective February 1, 1998, effective through 
June 18, 2001.  In addition, a separate 10 percent rating was 
awarded for the period of March 25, 1997 through June 18, 
2001 for traumatic arthritis of the left knee.  A 100 percent 
disability rating, under Diagnostic Code 5055, was granted 
effective June 19, 2001 for a total left knee replacement.  
That 100 percent rating was in effect until July 31, 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  There is no evidence of record during the periods of time 
at issue indicating that the veteran's left knee was 
ankylosed or that there was a nonunion of the left tibia or 
fibula and he was in receipt of the maximum rating assignable 
based on the rating code applicable to instability of the 
knee or recurrent subluxation.

3.  The veteran had a diagnosis of arthritis of the left knee 
and, during the time periods at issue, limitation of flexion 
of the left knee was not limited to 45 degrees or less and 
extension was not limited to 10 degrees or more.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for left knee, status post medial meniscectomy and tibial 
osteotomy, for the periods of June 1, 1997 through December 
11, 1997 and February 1, 1998 through June 18, 2001, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257 and 5262 
(2001)

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee, for the period of 
March 25, 1997 through June 18, 2001, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260, and 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a November 1996 letter from the veteran's 
private physician, a February 1997 private physical therapy 
evaluation, VA joint examination reports dated March 1997 and 
November 1998, and VA treatment notes from 1997, 1998 and 
2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran injured his 
left knee in August 1987.  The veteran was discharged due to 
physical disability.  In an August 1991 rating decision, the 
RO granted service connection for impairment of the left 
knee, post-operative, and assigned an initial disability 
rating of 10 percent.  In October 1996, the veteran filed a 
claim for an increased rating for his left knee disability.

A November 1996 letter from the veteran's private physician 
indicated that the veteran underwent a high tibial osteotomy 
and abrasion arthroplasty for a severely degenerative medial 
compartment in his left knee, status post medial 
meniscectomy.  The physician stated that the veteran would be 
unable to work or use his leg completely for a period of 
three months from the date of the operation, November 7, 
1996.

In a December 1996 decision, the RO granted a temporary total 
rating for left knee impairment, post-operative, effective 
November 7, 1996.  Subsequently, the veteran was returned to 
a 10 percent disability rating for his left knee, effective 
March 1, 1997.

A February 1997 private physical therapy evaluation noted 
that the veteran went about 2 1/2 months on non-weight bearing 
status.  Decreased sensation and tingling were present in the 
lateral left lower extremity from about mid knee to mid calf.  
Patellar tendon reflex was 2+/4 bilaterally.  An L-shaped 
metal plate was noted.  There was a 6-inch scar on the 
anterolateral surface of the knee.  No tenderness was noted 
on palpation.  Active range of motion was 133 degrees of 
flexion and 1 degree of extension.  Passive motion was 139 
degrees of flexion and 0 degrees of extension.  The physical 
therapist indicated that the veteran presented with a slight 
decrease in range of motion and strength and increased edema 
in the left lower extremity secondary to high tibial 
osteotomy and the subsequent mobilization that occurred.

A VA joint examination was conducted on March 25, 1997.  On 
examination, there was mild swelling involving the left knee.  
There was mild varus deformity.  There was 2+ laxity with 
marked lateral instability.  Flexion and extension were 
limited to 125 degrees.  Crepitation was 2+.  There was mild 
atrophy of the quadriceps muscle.  There was definite pain on 
motion and pain on the anterior aspect of the left knee to 
palpation.  X-rays showed post-surgical changes with hardware 
in place, a remaining osteotomy defect and osteoarthritic 
changes of the medial joint compartment.  The examiner 
diagnosed traumatic osteoarthritis involving the left knee, 
status post medial meniscectomy of the left knee (1989), 
status post high tibial osteotomy and abrasion arthroplasty 
of the left knee (1996), status post surgical changes of the 
left knee with hardware in place, and remaining osteotomy 
defect.  He noted that the veteran had an abnormal gait and 
limped due to moderately severe pain and instability of the 
left knee.

In a May 1997 decision, the RO continued the temporary total 
disability rating, effective November 7, 1996, and assigned a 
30 percent disability rating effective March 1, 1997.  The 
veteran filed a NOD requesting an extension of the total 
disability rating.

An August 1997 VA treatment note indicated that the veteran 
complained of pain and swelling in the left knee.  On 
examination, the left knee was swollen, flexion was very 
limited and a loose body was noted.

A VA treatment note dated later in August 1997 noted that the 
veteran had recurrent locking of the knee and had a palpable 
loose body.  It was also noted that effusions followed the 
locking episodes.

A November 1997 treatment note indicated that the veteran 
continued to complain of left knee pain.  On examination 
there was mild effusion and a loose body was noted.  The 
veteran had full range of motion.

VA treatment notes, dated in December 1997, indicated that 
the veteran underwent an arthroscopy of the left knee.  A 
January 1998 treatment note indicated that the veteran was 
status post left knee arthroscopy.  A left anterior cruciate 
ligament tear was also  noted.

A November 1998 VA joint examination noted that the examiner 
reviewed the veteran's claims file and VA medical records 
prior to the examination.  On examination, flexion was 
limited to 125 degrees and extension was limited to -4 
degrees.  There were 2+ crepitations of the left knee.  There 
was also mild swelling.  There was laxity 3+ with marked 
lateral instability.  There was moderate varus deformity 
involving the left knee.  No atrophy of the left quadriceps 
was noted at that time.  Pain in the left knee began at 130 
degrees and ended at 125 degrees of flexion.  The veteran 
reported that pain began at -10 degrees and ended at -4 
degrees of extension.  The examiner noted that there was 
probably 50 percent less range of motion on acute flare-ups.  
However, he also noted it was not possible, at that time, to 
give exact degrees of range of motion during acute flare-ups.  
Pain was visibly manifest on motion.  There was no ankylosis 
involving the left knee at that time.  Examination of the 
left tibia and fibula revealed pain on the anterior aspect of 
the left tibia and fibula to palpation.  There was no 
shortening of the bone and no ankylosis or deformity of the 
left tibia or fibula at that time.  X-rays of the left knee 
showed posttraumatic and arthritic changes were present.  X-
rays of the left tibia and fibula showed a surgical plate in 
the medial aspect of the proximal tibia.  The remainder of 
the bony structures were intact.  The examiner diagnosed 
traumatic arthritis involving the left knee, status post 
multiple surgeries associated with marked lateral 
instability, and also associated with marked limitation of 
motion and varus deformity, and complete deterioration of the 
anterior cruciate ligament of the left knee.  He also 
diagnosed chronic myositis and myalgia involving the left 
tibia and fibula.

June 2001 treatment notes indicated that the veteran 
underwent a total knee replacement.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  This is the maximum rating assignable under this 
code.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a 0 percent rating.  When flexion is 
limited to 45 degrees, a 10 percent rating is assigned.  A 20 
percent rating is appropriate where flexion is limited to 30 
degrees.  A 30 percent rating is assigned in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a 0 percent rating.  When extension 
is limited to 10 degrees, a 10 percent rating is assigned.  A 
20 percent rating is appropriate where extension is limited 
to 15 degrees.  A 30 percent rating is assigned in the case 
of extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, a 30 percent rating is available 
for malunion of the tibia and fibula with marked knee or 
ankle disability.  A 40 percent rating is appropriate for a 
nonunion of the tibia and fibula with loose motion that 
requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that the veteran has been diagnosed with 
traumatic arthritis of the left knee.  In a General Counsel 
opinion, VAOGCPREC 23-97 (July 1, 1997), General Counsel 
established that when a veteran has arthritis and is rated 
separately under instability of the knee, Diagnostic Code 
5257, those two disabilities may be rated separately under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 5257.  
See also VAOGCPREC 9-98 (August 14, 1998).

Arthritis due to trauma is rated as degenerative arthritis, 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a combined rating in 
excess of 40 percent for any of the periods at issue.  The 
reasons follow.

The Board notes that the veteran was in receipt of a 30 
percent rating under Diagnostic Code 5257 for the periods of 
June 1, 1997 through December 11, 1997 and February 1, 1998 
through June 18, 2001.  This is the maximum disability rating 
available under that diagnostic code.  Therefore, the Board 
must determine whether the veteran meets the criteria for a 
higher rating under any other applicable diagnostic code.

A higher rating is available under Diagnostic Code 5256.  
However, there is no evidence of record indicating that the 
veteran had ankylosis of the left knee.  To the contrary, the 
November 1998 VA examiner specifically noted that there was 
no ankylosis of the left knee present at the time of the 
examination.  In the absence of any objective findings 
regarding ankylosis of the knee, the veteran does not meet 
the criteria for a rating higher than 30 percent under 
Diagnostic Code 5256.

A higher rating is also available under Diagnostic Code 5262.  
However, a 40 percent rating under that diagnostic code is 
only appropriate where there is a nonunion of the tibia or 
fibula with loose motion, requiring a brace.  The Board notes 
that the veteran underwent a tibial osteotomy in November 
1996.  However, there is no evidence of record indicating 
that the procedure resulted in a nonunion of the tibia or 
fibula.  The November 1998 VA examination report noted a 
surgical plate on the medial aspect of the proximal tibia, 
but indicated that the bony structures were intact.  
Therefore, the veteran does not meet the criteria for a 
higher rating under Diagnostic Code 5262.

The Board notes that, as the veteran is appropriately rated 
under Diagnostic Code 5257, a separate rating is available 
where the veteran is diagnosed with arthritis of the knee.  
In this instance, osteoarthritis of the left knee was noted 
on the March 1997 VA examination x-rays.  The veteran has 
been granted a separate 10 percent rating for traumatic 
arthritis of the left knee for the period of March 25, 1997 
through June 18, 2001.  The question now becomes, whether a 
higher separate rating for traumatic arthritis is available 
for the periods in question.

Under Diagnostic Code 5003 arthritis established by x-ray 
findings is initially assessed with regard to whether there 
is limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  As 
indicated above, the evidence of record indicates that the 
veteran's extension has been noted to be limited to -4 
degrees in the November 1998 VA examination report.  
Limitation of extension is not otherwise noted in the 
evidence of record.  Accordingly, the veteran does not meet 
the requirements for a compensable rating for limitation of 
motion under Diagnostic Code 5261 as extension is not limited 
to 10 degrees or more.  Flexion has been noted to be limited 
to 125 degrees, in both the March 1997 and November 1998 VA 
examination reports.  February 1997 private physical therapy 
notes indicated that flexion was limited to 133 degrees on 
active motion and 139 degrees on passive motion.  Flexion was 
noted to be very limited in an August 1997 VA treatment note, 
however; in a November 1997 treatment note, the veteran was 
noted to have full range of motion in his left knee.  
Therefore, the evidence does not indicate that the veteran 
meets the criteria for a compensable rating for limitation of 
motion under Diagnostic Code 5260 as flexion is not limited 
to 45 degrees or less.  As the limitation of motion in the 
veteran's left knee is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating has been assigned due 
to arthritic involvement of a major joint.

The veteran is competent to report his symptoms. To the 
extent that the veteran claims that his symptoms related to 
his left knee disability are worse than the 30 percent and 
separate 10 percent evaluations contemplate, the Board finds 
that the medical findings do not support an evaluation in 
excess of 30 percent with a separate 10 percent rating for 
the periods at issue.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements in support of 
a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
evidence that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 30 percent for the left knee 
status post medial meniscectomy and tibial osteotomy for the 
periods of June 1, 1997 through December 11, 1997 and 
February 1, 1998 through June 18, 2001 is denied.

A separate evaluation in excess of 10 percent for traumatic 
arthritis of the left knee for the period of March 25, 1997 
June 18, 1997 is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

